                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS


                           CIVIL ACTION NO. 19-10435-RWZ


                                  KEVIN SCHIAVONE

                                            v.

                              CITY OF LAWRENCE, et al.


                                         ORDER

                                     August 8, 2019


ZOBEL, S. D.J.

       Plaintiff Kevin Schiavone, a Detective with the Lawrence Police Department,

seeks leave to file an amended complaint. The original complaint asserts that Roy

Vasque, the Chief of the Lawrence Police Department, and Lt. Mark Ciccarelli retaliated

against plaintiff for reporting the presence of an unsecured handgun in the office. To

this, plaintiff would add 48 paragraphs of detailed assertions regarding a number of

other alleged encounters with his superiors that contextualize the development of their

animosity against him. Defendants object to parts of the proposed amendment.

       The Federal Rules of Civil Procedure clearly describe that the purpose of a

complaint is simply to provide a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Plaintiff’s proposed amendment

strays far afield of this dictate. Defendants do not object to the addition of proposed

paragraphs 98 through 104. Additionally, the court will allow the inclusion of proposed

                                            1
paragraphs 47 and 49, which assert that plaintiff reported certain misconduct to the

F.B.I. and that his superiors found out about plaintiff’s accusations against them.

These events, if true, logically may have contributed to defendants’ alleged retaliation.

       Note, however, that these limited additions do not sanction a discovery fishing

expedition. Though facts surrounding plaintiff’s alleged conversation with the F.B.I.,

and defendants’ discovery thereof, are relevant subjects of discovery, the details and

veracity of the scheme(s) plaintiff allegedly reported are not.

       Plaintiff’s motion (Docket # 17) is thus ALLOWED as to proposed paragraphs 47,

49, 98, 99, 100, 101, 102, 103, and 104, but is otherwise DENIED. Within seven days,

plaintiff shall file an amended complaint that conforms to this order.




         August 8, 2019                               /s/ Rya W. Zobel
              DATE                                    RYA W . ZOBEL
                                           SENIOR UNITED STATES DISTRICT JUDGE




                                             2
